Mr. Justice Waterman delivered the opinion of the Court. The question in this case is entirely one of fact. The writer of this opinion is inclined to believe that the preponderance of the evidence is in favor of appellee. (The other members of the court think otherwise.). This court does not reverse judgments merely because it does not agree with the court below as to where the preponderance of the evidence lies. After a careful examination of the record, we see no sufficient reason for interfering with the judgment rendered in this canse, and it is affirmed.